 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18                           UNITED STATES BANKRUPTCY COURT
19                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
20
21      In re:                                      Chapter 13 Bankruptcy
22                                                  No. 17-10549-CMA
23      PHONECANH PHIMPIELA
24
25          Debtor(s)                               ORDER ON MOTION TO WITHDRAW AS
26                                                  ATTORNEY FOR DEBTOR(S)
27
28      _________________________________
29
30      IT IS HEREBY ORDERED that ELLEN ANN BROWN is allowed to withdraw as

31      Debtor(s) counsel, effective immediately.

32                                       ///end of order///
33
34      Presented By:
35
36      /s/ Ellen Ann Brown
37      _____________________________
38      ELLEN ANN BROWN WSB27992
39      Attorney for Debtor(s)




     ORDER ON MOTION TO WITHDRAW AS ATTORNEY FOR DEBTORS                      BROWN and SEELYE
                                                                                     Attorneys at Law
                                                                            1700 Cooper Point Rd SW #C5
                                                                                     Olympia, WA 98502
                                                                                            253.573.1958
                                                                                       Fax 866-422-6196
